Citation Nr: 1425989	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disorder, including as secondary to the service-connected residuals of a right fibular fracture.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disorder, including as secondary to the service-connected residuals of a right fibular fracture.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastroesophogeal reflux disease (GERD), including as secondary to the service-connected duodenal ulcer disease.

4.  Entitlement to a disability rating in excess of 20 percent for chronic prostatitis prior to June 13, 2011, and a rating in excess of 40 percent since.

5.  Entitlement to a compensable le disability rating for duodenal ulcer disease prior to August 16, 2011, and a rating in excess of 10 percent since.

6.  Entitlement to a disability rating in excess of 10 percent for residuals of a right fibular fracture.  

7.  Entitlement to a disability rating in excess of 10 percent for a lumbar strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973 and from April 1978 to July 1991.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In this decision, the Board is reopening the service connection claims and remanding them to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board is also remanding the claims for increased ratings.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to service connection for right and left hip disorders and GERD in an October 2008 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the October 2008 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left hip disorders and GERD.  


CONCLUSIONS OF LAW

1.  The October 2008 rating decision which denied entitlement to service connection for right and left hip disorders and GERD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received in order to reopen the claims of entitlement to service connection for right and left hip disorders and GERD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of service connection for right and left hip disorders and GERD were previously denied in an October 2008 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination.  Accordingly, the October 2008 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior October 2008 determination, the evidence included the Veteran's service treatment records, VA treatment records dated from September 1991 to October 2008, private treatment records dated from August 2007 to January 2008, September 2008 VA examinations, and statements in support of his claims.  These records show that the Veteran was diagnosed with bilateral hip strains and GERD.  The RO denied the Veteran's claims because there was no evidence the Veteran's bilateral hip strains and GERD were incurred in or aggravated by his military service on a direct service connection basis.  

In April 2010, the Veteran filed a petition to reopen these claims.  He also raised the theory of entitlement of secondary service connection for each of these disabilities and was diagnosed as having the disabilities.  As noted above, the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  As such, the Board finds that the findings of the October 2010 VA examinations relates to a previously unestablished fact necessary to substantiate the Veteran's claims.  Thus, the new evidence raises a reasonable possibility of substantiating the claims.  

ORDER

New and material evidence having been received, the service connection claim for a left hip disorder, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the service connection claim for a right hip disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the service connection claim for GERD is reopened, and to this extent only, the appeal is granted.


REMAND

Concerning first the Veteran's claim of entitlement to service connection for right and left hip disorders, he alleges these disorder are either directly due to his military service or due to, caused by, or aggravated by his service-connected right fibular fracture.  The Board notes the Veteran was provided VA examinations in September 2008 and October 2010.  During the September 2008 VA examination, it was noted the Veteran began complaining of hip pain in 2005.  As such, the VA examiner stated that the hip problems were not caused by or a result of the Veteran's military service since his hips were normal at his May 1991 separation examination.  During the October 2010 examination, the Veteran reported he was in a motor vehicle accident in service and was struck from behind.  He reported suffering from hip pain since that time.  The October 2010 VA examiner determined that the Veteran's bilateral hip disorder is not due to or the result of residuals of the right fibula fracture because the fracture occurred in the 1970s and the Veteran did not seek treatment for a bilateral hip disorder until "recently."  

The Board finds the September 2008 and October 2010 VA examinations to be inadequate for rating purposes.  The September 2008 examination is inadequate as the VA examiner only considered the absence of contemporaneous medical evidence when rendering an opinion as to direct service connection.  The October 2010 VA examination is inadequate because the examiner failed to provide an opinion as to whether the right fibula fracture aggravated the bilateral hip disorder.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, the Veteran must be provided with a new VA examination to determine whether the Veteran's bilateral hip strain is attributable to his military service, either on a direct basis or secondarily related by way of his service-connected fibula fracture.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Similarly, the Veteran was provided VA examinations in September 2008 and October 2010 in connection with his claim of entitlement to service connection for GERD.  The Board also finds these examinations to be inadequate for rating purposes.  Specifically, concerning the September 2008 examination, the examiner stated there was no current diagnosis of GERD and, therefore, an opinion was not provided.  The Veteran's VA treatment records clearly note a diagnosis of GERD since 2004.  The October 2010 VA examination is also inadequate since the examiner failed to provide an opinion as to whether the Veteran's GERD was due to, caused by, or aggravated by his service-connected duodenal ulcer disease.  As such, he should be scheduled for a new VA examination concerning this claim.  See Barr, 21 Vet. App. at 312.  

The Veteran is also seeking increased ratings for his service-connected disabilities pertaining to his low back, residuals of the right fibular fracture, chronic prostatitis, and duodenal ulcer disease.  In August 2011, the Veteran was reexamined to determine the severity of his low back disability, duodenal ulcer disease, chronic prostatitis and residuals of a fracture to the right fibula.  The Board notes the Veteran has been consistently receiving treatment for his service-connected disabilities since 1991.  The most recent VA treatment records associated with the claims file are dated in June 2012, which are dated after his most recent VA examinations and show additional treatment for these disabilities.  Further, since he has consistently been receiving treatment for these disabilities, it is likely there are relevant, unassociated records which must be obtained prior to adjudication of these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, as to his prostatitis claim, during the August 2011 VA examination, the VA examiner noted the Veteran's report that his daytime voiding frequency was less than 1 hour.  The examiner did not indicate if absorbent materials were required and, if so, how often they necessitated changing.  As such, the August 2011 VA examination is inadequate for rating purpose and a new examination is required.  See Barr, 21 Vet. App. at 312.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any in-service and post-service symptoms pertaining to his claims for a bilateral hip disorder and GERD.  

He may also submit lay statements from individuals who have first-hand knowledge of the nature and severity of his chronic prostatitis, duodenal ulcer disease, low back disability, and bilateral hip disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's claims, he should be scheduled for appropriate VA examinations to determine the nature and likely etiology of his claimed bilateral hip disorders and GERD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner must thereafter opine as to whether it is as at least as likely as not that the Veteran's right and left hip strains and GERD are etiologically related to or had their onset in service.  

Further, the examiner is asked to provide an opinion as to whether the Veteran's right and left hip strains are due to, caused by, or aggravated by his service-connected residuals of a fracture to the right fibula. 

The examiner is also asked to provide an opinion as to whether the Veteran's GERD is due to, caused by, or aggravated by his service-connected duodenal ulcer disease.  

All findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for VA examinations to determine the nature and severity of his service-connected low back, chronic prostatitis, duodenal ulcer disease and residuals of a fracture to the right fibula.  

a.  Concerning specifically the low back disability, the examiner is to identify all back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion if his pain was not ameliorated by a medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.) 

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability that are not associated with the service-connected prostatitis.

b.  Concerning the Veteran's chronic prostatitis, the examiner must note the frequency of daytime voiding, whether absorbent materials are required, and the frequency with which they must be changed.  

The claims file must be made available to and be reviewed by the examiner(s) and all necessary tests should be conducted.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


